[Cite as State v. Scragg, 2020-Ohio-5543.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                    MONTGOMERY COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 28785
                                                   :
 v.                                                :   Trial Court Case Nos. 2019-CR-3629,
                                                   :   2019-CR-3842, 2020-CR-374
 SAMUEL J. SCRAGG                                  :
                                                   :   (Criminal Appeal from
         Defendant-Appellant                       :   Common Pleas Court)
                                                   :

                                              ...........

                                             OPINION

                           Rendered on the 4th day of December, 2020.

                                              ...........

MATHIAS H. HECK, JR., by JAMIE J. RIZZO, Atty. Reg. No. 0099218, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

TRAVIS KANE, Atty. Reg. No. 0088191, 130 West Second Street, Suite 460, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                             .............




DONOVAN, J.
                                                                                          -2-


       {¶ 1} Defendant-appellant Samuel J. Scragg appeals his conviction for one count

of aggravated possession of drugs, in violation of R.C. 2925.11(A), a felony of the third

degree; four counts of forgery, in violation of R.C. 2913.31(A)(3), all felonies of the fifth

degree; one count of possession of cocaine, in violation of R.C. 2925.11(A), a felony of

the fifth degree; and one count of receiving stolen property, in violation of R.C.

2913.51(A), a felony of the fourth degree. Scragg filed a timely notice of appeal on April

13, 2020.

       {¶ 2} On December 10, 2019, Scragg was indicted in Montgomery C.P. No. 2019-

CR-3629 for one count of aggravated possession of drugs and one count of use of or

possession with intent to use drug paraphernalia. On January 6, 2020, Scragg was

indicted in Montgomery C.P. No. 2019-CR-3842 for three counts of forgery and two

counts of petty theft. On March 4, 2020, in Montgomery C.P. No. 2020-CR-374, Scragg

was charged by bill of information with one count of receiving stolen property, one count

of possession of cocaine, and two counts of forgery.

       {¶ 3} Also on March 4, 2020, Scragg pled guilty to one count of aggravated

possession of drugs in Case No. 2019-CR-3629; two counts of forgery in Case No. 2019-

CR-3842; and one count of receiving stolen property, one count of possession of cocaine,

and two counts of forgery in Case No. 2020-CR-374, in exchange for his pleas, the State

dismissed the remaining counts and agreed to an overall sentencing limit of 18 months in

prison.

       {¶ 4} On March 18, 2020, the trial court sentenced Scragg to prison as follows: 12

months for aggravated possession of drugs in Case No. 2019-CR-3629; 12 months on

each of the two forgery counts in Case No. 2019-CR-3842; 12 months on each of the two
                                                                                         -3-


forgery counts and the single count of possession of cocaine in Case No. 2020-CR-374;

and 15 months for the single count of receiving stolen property in Case No. 2020-CR-

374. The trial court ordered that all of Scragg’s sentences be served concurrently for an

aggregate sentence of 15 months in prison.

      {¶ 5} It is from this judgment that Scragg now appeals.

      {¶ 6} Scragg’s sole assignment of error is as follows:

      THE TRIAL COURT ERRED BY IMPOSING A SENTENCE OF FIFTEEN

      MONTHS IN PRISON.

      {¶ 7} Scragg contends that the trial court erred when it imposed a 15-month prison

term because it improperly considered the safety of local institutions compared to that of

state prisons when it calculated his sentence.       Specifically, Scragg argues that the

following statements made by the trial court at sentencing established that the court erred

when it crafted his sentence:

      These are unusual times, and we know, we’ve been in touch with the health

      authorities, and the jail ain’t no place to be right about now. * * * And I feel

      for these guys, who are – they’re there because it’s their job, and they’re

      doing their job, and they always do a good job for us, but we can’t – we’re

      not putting anybody in STOP. We’re drawing down that population, same

      reason. We ain’t got any doctors out there. We don’t have any nurses out

      there. No place to be right about now. * * * So we’re doing the same thing

      at the MonDay program. So in my judgment, the safest place for you to be

      right now is at – in one of the State institutions. They actually have doctors

      there.    They actually have nurses there.          They got mental health
                                                                                           -4-


       professionals there. That’s a far better place to be, far safer, so that’s how

       I’m going to proceed[.] * * *

Tr. 25-26. The trial court then went on to say that, in fashioning Scragg’s sentence, it

had considered the “principles and overriding purposes of sentencing that are set out in

the Code, including avoiding unnecessary burden on government resources, the

seriousness and recidivism factors in the Code, the dictates of [R.C.] 2929.13, and as

otherwise set out in the Code * * *.” Tr. 26.

       {¶ 8} Additionally, we note that the judgment entries for Case Nos. 2019-CR-3629,

2019-CR-3842, and 2020-CR-374 each contain the following language:

       The Court has reviewed and considered a written report of a pre-sentence

       investigation submitted by the Division of Criminal Justice Services of this

       Court and has considered the factors under Sections 2929.11, 2929.12 and

       2929.13, as well as all other relevant provisions of the Revised Code. * * *

       {¶ 9} As this Court has noted:

              When reviewing felony sentences, appellate courts apply the

       standard of review found in R.C. 2953.08(G)(2), not an abuse of discretion

       standard. State v. Marcum, 146 Ohio St. 3d 516, 2016-Ohio-1002, 59 N.E.3d
1231, ¶ 9. Under R.C. 2953.08(G)(2), an appellate court may increase,

       reduce, or modify a sentence, or it may vacate the sentence and remand

       for resentencing, only if it “clearly and convincingly” finds either (1) that the

       record does not support certain specified findings or (2) that the sentence

       imposed is contrary to law.

              “The trial court has full discretion to impose any sentence within the
                                                                                   -5-


authorized statutory range, and the court is not required to make any

findings or give its reasons for imposing maximum * * * sentences.” State v.

King, 2013-Ohio-2021, 992 N.E.2d 491, ¶ 45 (2d Dist.). However, a trial

court must consider the statutory criteria that apply to every felony offense,

including those set out in R.C. 2929.11 and R.C. 2929.12. State v. Leopard,

194 Ohio App. 3d 500, 2011-Ohio-3864, 957 N.E.2d 55, ¶ 11 (2d Dist.),

citing State v. Mathis, 109 Ohio St. 3d 54, 2006-Ohio-855, 846 N.E.2d 1,       ¶

38. * * * R.C. 2929.12(B) sets forth nine factors indicating that an offender's

conduct is more serious than conduct normally constituting the offense,

whereas R.C. 2929.12(C) sets forth four factors indicating that an offender's

conduct is less serious than conduct normally constituting the offense.

Similarly, R.C. 2929.12(D) and (E) each lists five factors that trial courts are

to consider regarding an offender being more or less likely to commit future

crimes.

       Although statutory maximum sentences do not require any of the

findings specified in R.C. 2953.08(G)(2), the Ohio Supreme Court has found

it appropriate “for appellate courts to review those sentences that are

imposed solely after consideration of the factors in R.C. 2929.11 and

2929.12 under a standard that is equally deferential to the sentencing court.

That is, an appellate court may vacate or modify any sentence that is not

clearly and convincingly contrary to law only if the appellate court finds by

clear and convincing evidence that the record does not support the

sentence.” Marcum at ¶ 23.
                                                                                          -6-


State v. Roberts, 2d Dist. Montgomery No. 2018-CA-27, 2019-Ohio-49, ¶ 6-8.

       {¶ 10} Here, the record establishes that the trial court did not formulate Scragg’s

sentences exclusively based upon its opinions regarding the safety of various penal

institutions in Ohio.   As previously stated, the trial court imposed a sentence of 12

months in prison for each of Scragg’s fifth-degree felony convictions, the maximum

sentence.    R.C. 2929.14(A)(5).     The trial court imposed a 12-month sentence for

Scragg’s third degree felony conviction, three months more than the minimum sentence

for that level of offense. R.C. 2929.14(A)(3)(b).      For Scragg’s fourth-degree felony

conviction, the trial court imposed a sentence of 15 months in prison, nine months more

than the minimum sentence for that level of offense.

       {¶ 11} It is clear from the record before us that the trial court crafted Scragg’s

sentences based upon his presentence investigation report and the pertinent statutory

factors, namely those enumerated in R.C. 2929.11 and 2929.12. The trial court stated

its reasoning on the record and repeated it in the judgment entry for each case. It is

within the discretion of the individual judge “to determine the weight to assign a particular

statutory factor.” State v. Arnett, 88 Ohio St. 3d 208, 215, 724 N.E.2d 793 (2000). When

making such judgments, the sentencing court “is not required to divorce itself from all

personal experiences and make [its] decision in a vacuum.” Id. at 215-216, quoting State

v. Cook, 65 Ohio St. 3d 516, 529, 605 N.E.2d 70 (1992). In this case, the trial court

considered the statutory factors in R.C. 2929.11 and R.C. 2929.12, and the individual

sentences were within the statutory ranges for those offenses. Additionally, pursuant to

R.C. 2929.12(A), a trial court “has discretion to determine the most effective way to

comply with the purposes and principles of sentencing set forth in section 2929.11 of the
                                                                                        -7-


Revised Code.” Therefore, we find the trial court’s rationale for sending Scragg to a state

institution was not clearly and convincingly unsupported by the record, since it had the

discretion to consider the availability of medical personnel in various institutions, among

other factors, when imposing sentence. Furthermore, this was not a singular count, but

rather three separate charging instruments which led to seven felony convictions.

       {¶ 12} Scragg’s assignment of error is overruled.

       {¶ 13} Scragg’s assignment of error having been overruled, the judgments of the

trial court are affirmed.

                                     .............



FROELICH, J. and HALL, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Jamie J. Rizzo
Travis Kane
Hon. Steven K. Dankof